Exhibit 23 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Annual Report on Form 10-K of The Eastern Company for the year ended January 2, 2016 of our reports dated March 15, 2016 included in its Registration Statements on Form S-8 (Nos. 333-21349, 333-21351, 333-45315, 333-62196, 333-115109 and 333-169169) relating to the financial statements and financial statement schedules and internal controls for the three years ended January 2, 2016 listed in the accompanying index. /s/Fiondella, Milone & LaSaracina LLP Glastonbury, Connecticut March 15, 2016 87
